ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-147, concluding that NKEM E. ODINKEMERE, a/k/a E. NKEM ODINKEMERE, formerly of IRVING-TON, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since November 15,2000, should be disbarred;
And NKEM E. ODINKEMERE, a/k/a E. NKEM ODINKEMERE, having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that NKEM E. ODINKEMERE, a/k/a E. NKEM ODINKEMERE, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that NKEM E. ODINKEMERE, a/k/a E. NKEM ODINKEMERE, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by NKEM E. ODINKEMERE, a/k/a E. NKEM ODINKEMERE pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed November 15, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
*275ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.